IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

DENNIS McGINTY, PT, §
§
Plaintiff, §
§

Vv. § No. 3:18-cv-359-S
§
ALEX AZAR, Secretary, §
UNITED STATES DEPARTMENT OF §
HEALTH AND HUMAN SERVICES, §
§
Defendant. §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions, and a recommendation in
this case [ECF No. 32]. No objections were filed. The District Court reviewed the proposed
findings, conclusions, and recommendation for plain error. Finding none, the Court ACCEPTS
the Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

The Court denies Plaintiff's Motion for Summary Judgment [ECF No. 18], grants
Defendant’s Motion for Summary Judgment [ECF No. 21], and dismisses all claims with
prejudice. All relief not previously granted is hereby denied.

SO ORDERED.

SIGNED July // , 2019,

 

 

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 
